Citation Nr: 0609312
Decision Date: 03/30/06	Archive Date: 06/16/06

Citation Nr: 0609312	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-12 408A	)	DATE MAR 30 2006
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
April 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1997 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which denied the veteran's petition to reopen a 
previously denied claim for service connection for residuals 
of a left knee injury.

This case was previously before the Board in June 2004, at 
which time the Board remanded the claim to the RO for further 
development and consideration.  The RO completed the 
development requested, continued to deny the claim, and 
returned the case to the Board for further appellate 
consideration.


VACATUR

On October 20, 2005, the Board issued a decision that 
reopened the veteran's claim of entitlement to service 
connection for residuals of a left knee injury on the basis 
of new and material evidence.  38 C.F.R. § 3.156(a) (2000).  
The Board then readjudicated the claim on the merits (de 
novo), but ultimately denied it.  However, on October 18, 
2005, prior to the Board issuing that decision, 
VA had received additional evidence from the veteran relevant 
to this claim.  And contemporaneously, he filed a motion to 
vacate that decision.  This must be done because that 
decision did not take into account this additional evidence, 
since the Board did not have physical possession of it when 
previously readjudicating the claim.  See 38 C.F.R. 
§ 20.1304(a) (an appellant, and his representative, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review, or until the date the appellate decision is 
promulgated by the Board, whichever comes first, during which 
they may submit additional evidence).

Accordingly, the Board's October 20, 2005 decision is hereby 
vacated.  See 38 C.F.R. § 20.904.


ORDER

The Board's October 20, 2005 decision is vacated.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


Citation Nr: 0528310	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  98-12 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1984 to 
April 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1997 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which denied the veteran's petition to reopen a 
previously denied claim for service connection for residuals 
of a left knee injury.

This case was previously before the Board in June 2004, at 
which time the Board remanded the claim to the RO for further 
development and consideration.  The RO completed the 
development requested, continued to deny the claim, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In an unappealed April 1994 decision, the RO denied the 
veteran's claim for service connection for residuals of a 
left knee injury.

3.  Some of the additional evidence submitted or otherwise 
obtained since the RO's April 1994 decision is not cumulative 
of evidence already of record and is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.

4.  There is no persuasive medical nexus evidence of record 
causally or etiologically relating any current left knee 
disorder to the veteran's service in the military - 
including to any trauma he may have sustained to this knee 
while in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a left knee 
injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2000 & 2005).

2.  The veteran does not have a left knee disorder a result 
of an injury incurred or aggravated during service, and 
osteoarthritis of the left knee may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the veteran was sent VCAA letters in 
August 2003 and June 2004 explaining the type of evidence 
(i.e., new and material) required to reopen his claim and, if 
reopened, the type of evidence needed to substantiate his 
claim on the merits.  The letters also indicated what 
evidence he was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letters 
nonetheless explained that he should identify and/or submit 
any supporting evidence.  And in Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).



The first VCAA notice, in August 2003, was after the RO's 
initial adjudication of the claim in August 1997.  So this 
did not comply with the requirement that VCAA notice precede 
the initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question 
- because the VCAA did not yet exist when the RO initially 
adjudicated the claim, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Here, the August 2003 and June 2004 VCAA 
notices provided the veteran with ample opportunity to 
respond before his appeal was first certified to the Board in 
May 2004 and recertified to the Board in August 2005.  He 
submitted buddy statements in August 2004, in response to the 
June 2004 VCAA letter, but has not otherwise indicated he has 
any additional relevant evidence to submit or which needs to 
be obtained.  And the RO considered these statements prior to 
issuing the February 2005 supplemental statement of the case 
(SSOC).  So under these circumstances, the Board finds that 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



As already alluded to, the veteran's claim for service 
connection for residuals of a left knee injury was first 
considered and denied by the RO in April 1994.  
The claim originally was denied because he had failed to 
report for a scheduled VA examination.  The RO sent him a 
letter in April 1994 apprising him of this and indicating the 
RO was having difficulty obtaining his current address, so 
the RO asked that he provide a current address so the RO 
could reschedule his evaluation.  The RO also informed him of 
his procedural and appellate rights, in the event he elected 
to appeal the decision.  He did not appeal or provide the 
information the RO had requested concerning his address.

The evidence on file in April 1994 consisted primarily of the 
veteran's service medical records (SMRs) - which did not 
show any injury to his left knee.  And the report of his 
military separation examination showed normal clinical 
evaluations of his lower extremities and musculoskeletal 
system.

The veteran filed a petition to reopen his claim in January 
1997.  The RO approached his claim as a claim of service 
connection, in lieu of a claim to reopen, and denied his 
claim in the August 1997 rating decision at issue on the 
basis that that his service medical records were unremarkable 
for indications of treatment or a diagnosis of a left knee 
disorder - including as a residual of an injury.  The RO 
also considered a May 1997 statement from the veteran, 
wherein he reported treatment for his left knee in 1993, and 
an MRI that did not suggest his left knee disorder was 
incurred or aggravated during his military service.

The RO has since issued an SSOC in February 2005, 
adjudicating the veteran's claim properly, as an issue of 
whether new and material evidence had been received to reopen 
this previously denied and unappealed claim.  The RO found 
that the evidence received since the prior denial in 1994 was 
new and material, therefore reopened the veteran's claim, but 
nonetheless denied it on the merits because the evidence of 
record still did not show he had residuals of a left knee 
injury that were incurred or aggravated during his military 
service.  



Just as the RO did in the February 2005 SSOC, the Board 
initially must address whether there is new and material 
evidence because this determines the Board's jurisdiction to 
reach the underlying claim to adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  If the Board finds that no such evidence 
has been submitted, then the analysis must end, and the RO's 
determination in this regard becomes irrelevant, as further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  See Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).



In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this particular case, the veteran did not file an NOD in 
response to the RO's April 1994 decision.  He also did not 
provide the information the RO had requested concerning his 
then current address - so the RO could reschedule his 
VA compensation examination.  See 38 C.F.R. §§ 3.158 and 
3.655 discussing the abandonment of claims, by failing to 
respond to the RO's request for information, and the 
consequences of failing to report to a VA examination.  So 
the April 1994 decision is final and binding on him based on 
the evidence then of record and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
there is new and material evidence since that decision, the 
claim must be reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).



The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in January 1997, before this date, 
the new version of the regulation is inapplicable in this 
case.  Rather, the former definition of new and material 
evidence must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).

This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the RO's April 1994 
decision includes VA medical records, additional service 
medical records, and several lay statements.

The veteran's April 1984 Report of Medical Examination for 
purposes of enlistment in the military, received by the RO in 
June 1997, shows he had a normal clinical evaluation of his 
lower extremities and musculoskeletal system.

In various statements from the veteran, he related that he 
had experienced problems with his left knee since injuring it 
in service.  In his January 1997 claim to reopen, he denied 
receiving treatment for his left knee since service, but in a 
May 1997 statement he asserted that he was treated in 1993 
for his left knee and underwent an MRI of this knee.  An 
April 1998 statement by the veteran's representative asserted 
that in the fall of 1985, while stationed in Germany, the 
veteran slipped and fell on the stairs, injuring his left 
knee.

VA medical records dated December 1993 through January 1999 
indicate the veteran was treated for a tear of the left 
medial meniscus, left knee anterior cruciate ligament tear, 
patellofemoral osteoarthritis, and osteoarthritis of the 
medial and lateral joints.  The cartilage and ligament tears 
in his left knee reportedly were sustained in 1994, when he 
injured himself in recreational therapy during a 
hospitalization for drug and alcohol abuse.  He had an MRI of 
the left knee in November 1997, which showed mild 
degenerative changes without any fractures or dislocations.  
He underwent an arthroscopy and arthroscopic debridement of 
the left knee in March 1998.

A buddy statement, submitted by the veteran in August 2004, 
from D.W.K., indicates he met the veteran while they were 
stationed in Germany, and that the veteran called him after 
the veteran injured his left knee and informed him of his 
receipt of a medical profile.  D.W.K. stated the veteran told 
him that he injured his knee when he fell down steps.

Another buddy statement, submitted by the veteran in August 
2004, from T.J.D., indicates that he remembers that the 
veteran, his brother, limped due to a left knee disorder 
after coming home from the Army.  He also stated the veteran 
told him he hurt his knee when he slipped on the stairs 
during service and that the veteran still had problems with 
this knee.

Records show the RO made several requests in an attempt to 
find any  relevant treatment records from service concerning 
the veteran's alleged left knee injury.  But all attempts to 
locate the relevant service medical records have proven 
futile, and no additional records were found or are to be 
had.

The above-cited evidence, especially when considered in the 
aggregate, is both new and material and, therefore, 
sufficient to reopen the claim.  This evidence suggest the 
veteran initially injured his left knee while in the 
military, had problems with it after the incident, and 
continues to have problems with this knee even today.  So the 
claim is reopened.  See 38 C.F.R. § 3.156(a), (c).

The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis).  This will not 
unduly prejudice him because, as gleaned from statements 
submitted in support of his claim, he is fully aware of the 
need to establish that he experienced relevant symptoms in 
service (or, as indicated, received a relevant diagnosis), 
and that he has current disability (confirmed by a medical 
diagnosis) related to the symptoms and/or diagnosis in 
service (medical nexus opinion).  Bear in mind the RO 
considered his claim not only on the basis of whether new and 
material evidence had been submitted to reopen the claim, but 
also on the full merits, and the VCAA letters also mentioned 
the requirements for both.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1994).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as osteoarthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

There is no persuasive medical nexus evidence of record 
indicating the veteran's current left knee disorder is from 
an injury sustained in service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  The statements submitted by his friend 
and brother, and by him personally, are insufficient to 
establish this link between his current left knee problems 
and his purported injury in service because, as laymen, they 
do not have the necessary medical training and expertise to 
make this dispositive determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Their contentions 
notwithstanding, the available service medical records do not 
contain any indications of an injury involving the left knee.  
There also is no indication the veteran had any complaints 
referable to his left knee while in the military.  And 
osteoarthritis was not diagnosed within one year after his 
discharge from the military, much less manifested to a 
compensable degree of at least 10 percent within that year.  
So he is not entitled to the benefit of the presumptive 
provisions for this condition, either.

More importantly, the VA medical records on file show the 
veteran sustained an intercurrent injury to his left knee in 
1994, while in recreational therapy during a hospitalization 
for rehabilitation from drug and alcohol abuse.  That 
intercurrent injury, not so coincidentally, occurred the same 
year that he filed his initial claim with VA for compensation 
benefits.

So the medical evidence presently on file indicates the 
veteran's current left knee problems are traceable to that 
intercurrent injury - not to any prior injury he may have 
sustained while in the military, even assuming for the sake 
of argument that he did.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  See also 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  Furthermore, this is 
true even if the Board accepts as credible the statements 
from him, his brother, and friend, regarding the purported 
injury in service and the supposed symptoms in the aftermath 
of that incident up to the present.  See Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, 
their allegations, alone, have no probative value without 
medical evidence substantiating them.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

When a veteran's SMRs are unavailable through no fault of 
his, the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But this does not 
lower the threshold for an allowance of a claim, for example, 
where the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  That is to say, this 
does not obviate the need for medical nexus evidence causally 
relating the current disability at issue to service - and, 
in this particular instance, to the claimed injury in 
service.  There remains no such evidence in this case.



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so service connection is not warranted.


ORDER

The claim for service connection for residuals of a left knee 
injury is reopened, but denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





